UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1097


SAMUEL MWABIRA-SIMERA,

                Plaintiff - Appellant,

          v.

OFFICER ARTHUR L. EDMONDSON, JR.; SUPERVALU, INC.,

                Defendants - Appellees.



                             No. 13-1274


SAMUEL MWABIRA-SIMERA,

                Plaintiff - Appellant,

          v.

SUPERVALU, INC.,

                Defendant – Appellee,

          and

OFFICER ARTHUR L. EDMONDSON, JR.,

                Defendant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:12-cv-00652-CCB)
Submitted:   June 25, 2013                Decided:   July 10, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


No. 13-1097 dismissed; No. 13-1274 affirmed by unpublished per
curiam opinion.


Samuel Mwabira-Simera, Appellant Pro Se. Valerie Ann Thompson,
BALTIMORE COUNTY PUBLIC SCHOOLS, Towson, Maryland; Christopher
Redmond Dunn, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS,
LLP, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Samuel Mwabira-Simera

appeals      the   district    court’s     orders    denying        his   motions    to

compel and for appointment of counsel, and granting SuperValu’s *

motion for sanctions or for summary judgment and dismissing the

case.

              We may exercise jurisdiction only over final orders

and    certain     interlocutory    and        collateral   orders.          Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).                        When a

notice of appeal is premature, the jurisdictional defect can be

cured if the district court enters a final judgment prior to our

consideration of the appeal under the doctrine of cumulative

finality.      Equip. Fin. Group, Inc. v. Traverse Computer Brokers,

973    F.2d    345,   347-48     (4th     Cir.    1992).       However,      not     all

premature      notices   of    appeal      are    subject     to    the   cumulative

finality      rule;   instead,     this    doctrine     applies       only    if     the

appellant appeals from an order that the district court could

have certified for immediate appeal under Fed. R. Civ. P. 54(b).

In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).                           Appeals

from       “clearly   interlocutory            decision[s]”        like   “discovery

ruling[s] or . . . sanction[s]” cannot be saved under cumulative

       *
       Officer Edmondson was dismissed as a party in state court;
he was never served, and has not filed a brief or otherwise
participated in this case on the federal level.



                                           3
finality.      Id. at 288.        Here, because Mwabira-Simera appeals the

district court’s order denying his discovery requests and for

appointment     of   counsel,      the   cumulative    finality     rule    cannot

apply   and    Mwabira-Simera’s       appeal   is    therefore    interlocutory.

Accordingly, we grant SuperValu’s motion to dismiss No. 13-1097

as interlocutory.

              Upon our review of the record, we find no reversible

error in the district court’s dismissal of the action, or in any

of the preliminary rulings Mwabira-Simera seeks to challenge.

Accordingly, we affirm No. 13-1274 for the reasons stated by the

district court.      Mwabira-Simera v. Edmondson, No. 1:12-cv-00652-

CCB (D. Md. Jan 2, 2013; Feb. 19, 2013; Feb. 27, 2013).

              We grant leave to proceed in forma pauperis.                 We deny

SuperValu’s motion to strike and for sanctions.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the   materials    before     this   court   and

argument would not aid the decisional process.


                                                        No. 13-1097 DISMISSED
                                                         No. 13-1274 AFFIRMED




                                          4